            Case 2:19-cv-00149-RFB-EJY Document 40 Filed 06/26/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10     OSCAR M. CORDOVA-MUNIZ, an                                       Case Number
       individual,                                                2:19-cv-00149-RFB-EJY
11
                                     Plaintiff,
12
              vs.
13
       EDFINANCIAL SERVICES, LLC, a                          JOINT MOTION DISMISSING
14     Domestic Limited-Liability Company,                 ACTION WITH PREJUDICE AS TO
       EXPERIAN INFORMATION SOLUTIONS,                         DEFENDANT EQUIFAX
15     INC., a Foreign Corporation, TRANS                   INFORMATION SERVICES LLC
       UNION LLC, a Foreign Limited-Liability                         ONLY
16     Company, EQUIFAX INFORMATION
       SERVICES LLC, a Foreign Limited-Liability
17     Company,

18                                   Defendants.

19
            Plaintiff, Oscar M. Cordova-Muniz (“Plaintiff”) and Defendant, Equifax Information
20
     Services LLC, by and through their respective attorneys of record, request that the above-captioned
21
     ...
22
     ...
23
     ...
24


                                                  Page 1 of 2
          Case 2:19-cv-00149-RFB-EJY Document 40 Filed 06/26/20 Page 2 of 2



 1 matter be dismissed with prejudice as to Equifax Information Services LLC only, pursuant to

 2 FRCP 41(a)(2). Each party shall bear its own attorney fees and costs incurred herein.

 3 Dated this 9th day of December, 2019.               Dated this 9th day of December, 2019.

 4 COGBURN LAW                                         CLARK HILL PLLC

 5
   By:   /s/Erik W. Fox                                By:   /s/Jeremy J. Thompson
 6 Name: Jamie S. Cogburn, Esq.                        Name: Jeremy J. Thompson, Esq.
         Nevada Bar No. 8409                                 Nevada Bar No. 12503
 7       Erik W. Fox, Esq.                                   3800 Howard Hughes Parkway,
         Nevada Bar No. 8804                                 Suite 500
 8       2580 St. Rose Parkway, Suite 330                    Las Vegas, NV 89169
         Henderson, Nevada 89074                             Attorneys for Equifax Information
 9       Attorneys for Plaintiff                             Services LLC

10         IT IS SO ORDERED.

11

12
                                                RICHARD F. BOULWARE, II
13                                              UNITED STATES DISTRICT JUDGE
                                                June 26, 2020
14
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
